BLODGETT. P. J.
Heard upon motion to dismiss petition for eompensa*128tion under tlie Workmen’s Compensation Act.
For petitioner: Pettine, Godfrey & Cambio.
For respondent: Gardner, Moss & I-Iaslam.
Petitioner was injured October 10, 1025, ill tbe yard of respondent. Prom October 12, 1925, to December 8, 1925, he was incapacitated, during which time he received compensation totaling $128. December 9, 1925, petitioner returned to work and has since continued in the employ of respondent, and on the same date signed a release in full of all claims.
December 9, 1927, petitioner filed this petition, claiming additional compensation for the entire loss of vision in right eye, the same having reduced to 1-10 or less of normal vision with glasses for a period of 75 weeks.
In Keyworth vs. Atlantic Mills, 108 Atl. 81, this provision has been construed and indemnity refused.
The action for relief is a statutory action and as such strictly construed. Petition must be brought within two years after accident.
Menna vs. Mathewson, 48 R. I. 310.
Petition dismissed.